          5
                   Pro Se
                                                                                 T
          6                                   UN ITE D STATES DISTRICT CO UR
                                                                              OR NIA
                                            NO RT HE RN DIS TR ICT OF CA LIF
          7
                                                                                         w
                                                                                    r <(-l;;J/-o ?             I6     f
          8
                                                               ) Case Num ber:
                                                               )
                                                                                                                              VK
                                                                                                TIN G
                                                               ) [PROPOSED] OR DE R GR AN FO R
          9                                                    ) MO TIO N FO R PER MIS SIO N
                                             Plaintiff,        ) ELECTRONIC CASE FIL ING
         10                                                     )
                                                                ) DA TE:
         11                                                     ) TIM E:
                                                                ) CO UR TRO OM :
         12                                                     ) JUDGE:
          13                                                     )
                                             Def end  ant.       )
          14
          15                                                                                                                in ___ _ -~ .
                                   scconsideredcthe=Motion-:for::Permis      sionc:focEiectronic::.eaim~Eiling._:Ein:d
~·=-== ·=-c i l=- == Th e eourt=ha
                               0

          16
                                                             GR AN TED .
                    that goo d cau se exists, the Mo tion is
          17

          18
                            IT IS SO OR DER ED.
          19
          20                         December 18, 2019
                            DA TED : _ _ _ _ __
           21                                                                                                          ge
                                                                           Uni ted States Dis tric t/M agis trat e Jud
              22
              23

              24

              25

              26
              27

              28
